Victoria Mari




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 16, 2015

                                       No. 04-15-00239-CR

                                       The STATE of Texas,
                                            Appellant

                                                 v.

                                   Victoria Mari VELASQUEZ,
                                             Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 478295
                       Honorable Wayne A. Christian, Judge Presiding


                                          ORDER
        The State’s reply brief was due on October 13, 2015. See TEX. R. APP. P. 38.6(c). The
day after the brief was due, the State filed a first motion for an extension of time to file the reply
brief and the reply brief itself.
       The State’s motion is GRANTED; its reply brief is deemed timely filed. See id. R.
38.6(d).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court